Case 1:13-cv-01453-AJT-JFA Document 60 Filed 07/21/21 Page 1 of 1 PageID# 248



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


  UNITED STATES OF AMERICA
  ex rel. STEPHEN BISHOP,

  Plaintiffs,                                               No. 1:13-cv-1453 (AJT/JFA)

  v.

  LEVEL 3 COMMUNICATIONS, INC.,
  P.V.S. INC., MSO TECH, INC., WILLIAM
  S. WILSON, AND ROBIN P. WILSON

  Defendants.

                                              ORDER

         On June 4, 2021, the Court directed the Relator Stephen Bishop to file his claim for

 attorney’s fees and costs under 31 U.S.C. § 3730(d)(1). [Doc. No. 56]. On July 20, 2021,

 Relator, through counsel, filed a Notice stating that his claim for attorney’s fees and expenses

 pursuant to 31 U.S.C. § 3730(d) had been resolved. [Doc. No. 59] (the “Notice”). Upon

 consideration of the Notice, it is hereby

         ORDERED that the Order dated June 4, 2021, directing Relator to file his claim for

attorney’s fees and costs under 31 U.S.C. § 3730(d)(1) be, and the same hereby is,

VACATED.

       The Clerk is directed to forward this Order to all parties of record.




 July 21, 2021
 Alexandria, Virginia
